Case 2:20-cv-12880-JMV-JAD Document 15 Filed 10/26/20 Page 1 of 1 PageID: 75



Lauren James-Weir, Esq. (ID#025202007)
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Telephone: 973-596-4861
Facsimile: 973-639-6253
Email: ljames-weir@gibbonslaw.com
Attorneys for Defendants, Vijaya Gadde and Twitter, Inc.

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 DANIEL D’AMBLY,                                      Civil Action No: 2:20-cv-12880-JMV-JAD

       Plaintiff,
                                                           NOTICE OF APPEARANCE OF
 v.
                                                           LAUREN JAMES-WEIR, ESQ.
 CHRISTIAN EXOO a/k/a ANTIFASH
 GORDON; ST. LAWRENCE UNIVERSITY;
 TRIBUNE PUBLISHING COMPANY; NEW
 YORK DAILY NEWS; VIJAYA GADDE;
 TWITTER, INC; COHEN, WEISS AND
 SIMON, LLP;

       Defendants.

       PLEASE TAKE NOTICE THAT Lauren James-Weir, Esq., of Gibbons P.C., One

Gateway Center, Newark, New Jersey 07102-5310, hereby enters her appearance as counsel for

Defendants, Vijaya Gadde and Twitter, Inc. (“Defendants”). Defendants do not, by virtue of this

Notice of Appearance, waive any defense, including their right to challenge service of process,

venue, or jurisdiction in this matter. As a registered Electronic Case Filing user, I respectfully

request that any Notices of Electronic Filing in this case be sent to me at ljames-

weir@gibbonslaw.com.

                                                    GIBBONS P.C.
                                                    Attorneys for Defendants Vijaya Gadde
                                                    and Twitter, Inc.
                                             By:    /s/Lauren James-Weir
                                                    Lauren James-Weir, Esq.
Dated: October 26, 2020



2858431.1 115341-104130
